United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4074
                                     ___________
William J. Reed,                            *
                                            *
                 Plaintiff-Appellant,       *
                                            *
   v.                                       *
                                            *
Junior College District of St. Louis, St.   *   Appeal from the United States
Louis County, Missouri; doing               *   District Court for the
business as St. Louis Community             *   Eastern District of Missouri.
College at Florissant Valley; Mary C.       *
Brewster; Janice Wells-White; Joann         *   [UNPUBLISHED]
L. Ordinachev; Julia K. Muller;             *
Lawrence D. Shayer; John A. Wright,         *
                                            *
                 Defendants-Appellees.      *
                                            *
                                            *

                                     ___________

                               Submitted: May 12, 1998
                                 Filed: June 1, 1998
                                    ___________

Before BEAM and MURPHY, Circuit Judges, and MELLOY1, District Judge.
                            ___________

PER CURIAM.


        1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa, sitting by designation.
        William Reed filed this action under 42 U.S.C. § 1983, against the Junior
College District of St. Louis and the members of the board of trustees in their individual
capacities, when his contract to serve as campus police chief was not renewed. He
alleged that the failure to renew violated his first amendment rights, his procedural due
process rights, the Missouri Administrative Procedure Act, R.S.Mo. § 536.150, and his
contractual rights. A jury returned a verdict for the defendants on the first amendment
claim after the district court2 had granted summary judgment in favor of the defendants
on the other claims. Reed now raises no issue related to his first amendment claim but
appeals from the judgment dismissing his other causes of action. Based on our review
of the record we affirm on the basis of the district court’s opinion. See 8th Cir. R. 47B.



      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                           -2-